DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Michael Ben-Shimon on 11/4/2021.
The application has been amended as follows: 
Amend claim 19 to read as –
A charging plug for transferring a charging current to an electrically operable vehicle, having multiple contact elements for making electrical contact between the charging plug and contact elements of a charging socket;
wherein the charging plug has a cylindrical plug body, on the outside of which are formed multiple contact tracks running annularly around the plug body in a manner distributed in the axial direction;
wherein the charging plug has a cover that covers the contact tracks from the outside, wherein the cover is embodied so as to move in relation to the plug body; 
wherein the plug body is hollow and the cover is a hollow cylindrical protective tube mounted on the plug body so as to move coaxially in the region of the contact;
and a cooling device for conducting a cooling medium within an interior of a cavity of the plug body, whereby heating of the charging plug is maintainable within a prescribed limit by the cooling medium within the interior of the plug body during rapid charging.


Allowable Subject Matter

Claims 1-4 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claims 1, 11, and 19, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a cooling device for conducting a cooling medium within the interior of the cavity of the plug body, whereby heating of the charging plug is maintainable within a prescribed limit by the cooling medium within the interior of the plug body during rapid charging, and in combination with all other elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 12/21/2020.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833